Citation Nr: 1000635	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  The Board notes that the Veteran has qualifying Vietnam 
service and has been diagnosed with ischemic heart disease.  
See e.g., DD Form 214, VA computerized problem list noting 
diagnosis made in December 1999 (note dated in April 2005), 
Social Security Administration Cessation or Continuance of 
Disability or Blindness Determination and Transmittal dated 
in January 2005.  As a result the Board must stay action on 
the Veteran's claim to reopen for coronary artery disease in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.   

The Veteran's claim to reopen for a lung disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service. 

3.  A left leg disability has not been shown to be causally 
or etiologically related to military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service.  38 
U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2009). 

2.  A left leg disability was not incurred in active service.  
38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (Apr. 30, 2008). 

Further, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA, upon receipt of an application for a 
service connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the January 2004 and April 2006 notice 
letters substantially complied with the VCAA notice 
requirements.  The letters informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  
The Veteran was asked to submit evidence and/or information 
in his possession to the RO.  Additionally, the April 2006 
letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess, supra.  Further, following the April 2006 
letter, the Veteran's claim was readjudicated in the October 
2006 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and 
available post-service medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  

A VA examination with respect to the issues on appeal was 
obtained in January 2004.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Recognition is given to the fact that the examiner 
noted that the Veteran's claims file was not available for 
review.  Such would normally give the Board pause as to the 
adequacy of the examination.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that a the time of the January 2004 
examination, the claims filed contained the Veteran's service 
treatment records, VA treatment records from January 2002 to 
December 2003, and private treatment records from Pulmonary 
Critical Care from October 2000.  None of these records 
indicate that the Veteran suffered a disease, event, or 
injury during active military service that can be related to 
his hypertension or a current left leg disability.  
Therefore, any error in the claims file being unavailable for 
review by the examiner is not deemed to be prejudicial.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").

The Board finds, after reviewing all the evidence, that there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for chronic diseases such as hypertension 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the  
credibility of testimony, it does not affect competency to 
testify.").

I.  Hypertension

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that  
the Veteran is not entitled to service connection for 
hypertension.  "Hypertension" refers to persistently high 
arterial blood  pressure.  Medical authorities have suggested 
various thresholds ranging from 140 mm Hg systolic and from 
90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 
mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 
(31st ed. 2007).  See Dorland's at 909.  Similarly, for VA 
rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Code 7101, Note 1 (2009).  The Veteran's 
service treatment records were absent for a diagnosis of 
hypertension.  His blood pressure was noted as 118/76 
(systolic/diastolic) on his November 1968 induction 
examination and 122/64 on his September 1974 discharge 
examination.  Furthermore, on his September 1974 report of 
medical history, the Veteran denied having a history of high 
or low blood pressure.  Moreover, the medical evidence of 
record does not show that the Veteran sought treatment for 
hypertension immediately following his period of service or 
for many years thereafter.  Therefore, the Board finds that 
hypertension did not manifest in service or within one year 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current hypertension to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.

The Board does observe the Veteran's contentions at his July 
2005 Decision Review Officer (DRO) hearing that he started to 
be treated for high blood pressure in 1976-1977.  However, as 
was noted above, there is no evidence of record documenting 
such treatment.  Furthermore, assuming, without deciding for 
the purpose of this decision, that hypertension manifested in 
1976, this is still beyond the one year presumptive period 
for service incurrence under 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Moreover, this statement is inconsistent with the 
Veteran's testimony at his January 2004 VA examination were 
he stated he was first diagnosed with hypertension in 1991.  
Records from the Social Security Administration also indicate 
the Veteran has previously stated he was first diagnosed with 
hypertension in 1991.  See State of Michigan, Disability 
Determination Services examination dated in February 1997.

It is the responsibility of the Board to assess the 
credibility and weight to be given to the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has 
considered the Veteran's contentions to the effect that his 
hypertension first manifested in the 1976-1977 time frame.  
However, the Board is compelled to point out that these 
statements were provided for the record more than 30 years 
after the Veteran's discharge from service, and in essence 
represent, at best, remote recollections.  Not only may the 
Veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  Credibility 
"involves more than demeanor.  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Carbo v. United States, 314 
F.2d 718, 749 (9th Cir. 1963); Indiana Metal Prods. v. NLRB, 
442 F.2d 46, 51-52 (7th Cir. 1971).  

In this case, the Board finds that the Veteran's service 
treatment records, Social Security Disability records, and VA 
treatment records are entitled to more probative weight than 
the recollections of the Veteran of events which occurred 
several decades previously.  The negative clinical and 
documentary evidence of an in-service injury is more 
probative than the remote assertions of the Veteran made in 
the context of a claim for benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).
Although the Veteran may sincerely believe his hypertension 
was caused by his active service, the Veteran, as a lay 
person, is not competent to testify that his current 
hypertension was caused by his active service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claim for service connection for 
hypertension to be more persuasive than the evidence in favor 
of the claim.  Although the Veteran currently has 
hypertension and has indicated that the condition manifested 
shortly after service, the Veteran's separation examination 
does not reflect any reports of complaints, treatment, or 
diagnosis of high blood pressure or hypertension.  In 
addition, the Veteran's first documented complaints of 
hypertension were not until many years after his separation 
from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after 
careful consideration, the Board concludes that the clinical 
and objective medical evidence in this case is more accurate 
and more probative than the statements of the Veteran, 
offered more than 30 years after his discharge from service.  
See Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hypertension is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

II.  Left Leg Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left leg 
disability.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of left 
leg disability.  The Board notes that the Veteran indicated 
he suffered "broken bones" in a September 1974 report of 
medical history which was filled out in conjunction with his 
separation examination.  However, no further information is 
annotated on the report, including a description of which 
bone or the time, place, or manner of injury.  The 
physician's summary block only contains the annotation of 
"no problem."  Moreover, the evidence of record does not 
show that the Veteran sought any treatment for a left leg 
disability immediately following his separation from service 
or for many decades thereafter if at all.  

In addition to the lack of evidence showing that a left leg 
disability was incurred in-service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a left leg disability to the Veteran's 
active service.  In this regard the Veteran was afforded a VA 
examination in January 2004.  The examiner noted that the 
Veteran's contention that he fractured the bones in his left 
lower leg during his active service, was treated with a cast 
and did not undergo any surgeries as a result of his 
injuries.  The examiner further noted the Veteran's complaint 
that he has been getting cramps in his left leg on and off 
since his injury and that veins in both of his lower legs 
were used while undergoing coronary and artery bypass graft 
(CABG) surgery in 1991.  The examiner also noted that the 
Veteran denied deep venous thrombosis, frequent cellulitis, 
chronic ulcers, gangrene or amputation.  No permanent 
swelling of the legs or use of compressive stockings were 
noted.  X-rays of the left tibia and fibula revealed no 
significant osseous abnormality.  The examiner diagnosed the 
Veteran with "[s]tatus post-fracture of the left lower leg 
bones in 1969 (during the service) treated with cast and 
improved.  No residuals as per current examination."
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence  is absent for any treatment or diagnosis of a left 
leg disability.  Because the medical evidence does not 
establish that the Veteran has a current diagnosis in this 
case, the Board finds that the Veteran is not entitled to 
service connection for a left leg disability.

While the Veteran may sincerely believe that he has a left 
leg disability, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding a 
diagnosis do not constitute competent medical evidence on 
which the Board can make a service connection determination.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's service connection claims, the doctrine 
is not for  application.  38 U.S.C.A. § 5107(b) (West 2002); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left leg disability 
is denied.




REMAND

The Veteran originally filed a claim for service connection 
for a lung disorder as a result of exposure to Agent Orange 
in August 1998.  The RO denied the claim in an April 1998 
rating decision.  Notice of this denial was provided to the 
Veteran and he did not appeal.  As a result the RO decision 
became final.  38 C.F.R. § 20.1103 (2009).   The Veteran 
filed a claim for service connection for "residuals of 
pneumonia" in December 2003.  

The Board notes that, during the pendency of the Veteran's 
appeal, the Court issued Kent v. Nicholson, 20 Vet. App. 1 
(2006), in which it held that, with regard to applications to 
reopen previously denied claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board notes that the Veteran has not 
been provided with a notice letter that complies with Kent 
for the issue of service connection for a lung condition 
claimed as residuals of pneumonia.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected even though there is no record of 
such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  The availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board observes that the Veteran's  January 2004 VA 
examination indicated that he currently suffers from chronic 
obstructive pulmonary disease (COPD).  However, at present, 
the Veteran has not presented any evidence indicating that 
his COPD is related to his service.  Thus, in order to reopen 
this claim, the Veteran must be notified that he must submit 
evidence relating his COPD or any lung disorder to his 
military service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.	The RO/AMC should notify the Veteran of 
the 
definition of new and material evidence to 
reopen a claim as set forth in the current 
version of section 3.156(a) of VA 
regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claim on 
appeal.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, the Board notes 
that the August 1998 rating decision 
indicates that VA denied the claim because 
there was no evidence of a lung disability 
in service and because a "lung problem" 
is not one of the diseases warranting 
presumptive service connection due to 
herbicide exposure under 38 C.F.R. 
§§ 3.307(a), 3.309(e).  Therefore, the 
letter sent to the Veteran should advise 
him that there is no evidence linking the 
Veteran's current respiratory disability, 
COPD, to his service, including exposure 
to Agent Orange.  As such, the Veteran 
must submit evidence showing that his lung 
disability is related to his service, to 
include Agent Orange exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

2.  After informing the Veteran that he 
must submit evidence relating his lung 
disability to his service, the RO/ AMC 
should provide him with assistance in 
obtaining any such evidence that he 
provides enough information about to 
enable the AMC to assist him.

3.  After the completion of any additional 
development deemed necessary, the RO/AMC 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2008).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


